DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed January 20th, 2021, with respect to objection of claim 1 and rejection of claims 2-3 have been fully considered and are persuasive.  The objection and 112 rejections of October 20th, 2020 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 6, 7, 9, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaron et al. (US 2010/0274259 A1) and Yaron et al. (US 6,203,513 B1) as incorporated by reference. 	Regarding claim 1, Yaron et al. disclose an anterior chamber maintainer . 

    PNG
    media_image1.png
    270
    575
    media_image1.png
    Greyscale

	Regarding claim 2, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein the first opening has a size [0116], and wherein the third section further includes a second opening [0135] fig. 3b (342) having a different size [0135, 0136] fig. 4b. 
	Regarding claim 3, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein the first opening is configured to direct the fluid in a direction into the eye 
	Regarding claim 4, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein the third section further includes one or more iris retractors configured to be fastened to a portion of an iris tissue of the eye [0143, “…areas at side holes 444 and 446 form narrow areas and facilitate suturing the implant 430 in position.”]. 
	Regarding claim 6, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein at least one of the first fastener and the second fastener is a plurality of ridges fig. 3b (344) that physically contacts the first incision or the second incision [0018, 0143, “… narrow areas, reduced profiles, or holes…”]. 
	Regarding claim 7, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein at least one of the first fastener and the second fastener is a malleable tip [0238, as nitinol is malleable].
	Regarding claim 9, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein the anterior chamber maintainer is coupled to a fluidic control system to receive the fluid at one of a plurality of different fluid pressures [0242, col. 11 lines 35-41 of U.S. 6,203,513 as incorporated by reference, where pressure is affected by cross sectional area].
	Regarding claim 10, Yaron et al. disclose the anterior chamber maintainer of claim 1, wherein the third section includes: a first curved segment adjacent to the first section; and a second curved segment to the second section fig. 3b [0133].
Allowable Subject Matter
Claims 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775